                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CLARENCE LEWIS, # R-46084,                 )
                                           )
                     Petitioner,           )
                                           )
       vs.                                 )             Case No. 20 C 5460
                                           )
SONJA NICKLAUS, Warden,                    )
                                           )
                     Respondent.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Clarence Lewis, who is imprisoned at Dixon Correctional Center, has filed a

habeas corpus petition under 28 U.S.C. § 2254. Sonja Nicklaus, Dixon's warden, has

moved to dismiss Lewis's petition on the ground that it is time-barred. For the reasons

stated below, the Court grants Nicklaus's motion.

                                        Background

       On May 30, 2012, following a negotiated plea bargain, Lewis pled guilty to a

charge of first degree murder, and a judge of the Circuit Court of Cook County

sentenced him to twenty years in prison. At the time of the plea, Lewis's counsel

informed the judge that despite an evaluation of Lewis's fitness earlier in the case, she

still had questions regarding his understanding of the charges against him. The judge

ordered another fitness evaluation. The evaluation took place on May 21, 2012 and

resulted in a finding that Lewis was fit to stand trial, as he demonstrated the ability to

understand the charge against him and to assist counsel in his defense, and he did not
suffer from any psychiatric, cognitive, or mental impairment that would preclude him

from doing so. The report from the evaluation further stated that Lewis was not

suffering any major side effects from his prescribed medications Depakote (a mood

stabilizer) and Trazodone (a sleep aid) and that these medications would not impair his

fitness.

       At the next hearing, Lewis's counsel stipulated to the fitness report, and the judge

asked counsel if she had any reservations regarding Lewis's fitness to stand trial or

plead guilty. Counsel responded to that she did not. The judge likewise concluded that

he had no doubt regarding Lewis's fitness based on his interactions with Lewis over the

course of the case. The judge then asked Lewis if he understood the first-degree

murder charge against him. Lewis affirmed that he did, and he pled guilty to the charge.

       After advising Lewis of the rights he waived by pleading guilty, the judge

informed him that he would have to serve 100 percent of any sentence imposed for first-

degree murder. Lewis stated that he understood. Lewis stated his guilty plea was

made freely and voluntarily, and he stated that he understood everything the judge said

despite the medication he was taking. After the prosecutor recited the factual basis for

Lewis's guilty plea, the judge found that Lewis understood the nature of the charges and

the penalties under the law and that the guilty plea was made freely and voluntarily.

The judge then sentenced Lewis to a twenty-year prison term as provided in the parties'

plea agreement. Finally, the judge informed Lewis of his rights to appeal his sentence

within thirty days, which Lewis affirmed he understood.

       Lewis did not appeal his sentence or attempt to withdraw his guilty plea. On

November 6, 2013, roughly eighteen months later, Lewis filed a motion seeking copies



                                            2
of his trial transcripts and the common law record. The trial judge denied the motion.

On December 30, 2013, Lewis filed a motion in the Illinois Appellate Court asking to file

a late notice of appeal. The court denied the motion on June 6, 2014. In July 2015,

Lewis filed a pro se motion before the trial court seeking a copy of the transcript of

proceedings, stating that this was essential for him to proceed with a post-conviction

petition. The court granted this motion on August 6, 2015.

        Nearly two years later, in May 2017, Lewis filed a pro se motion to reduce his

sentence, which the court later recharacterized as a post-conviction petition. In the

motion, Lewis contended that his trial counsel erroneously told him that he would only

serve fifty percent of his sentence and that he pled guilty based on this understanding.

Lewis also contended that at the time of his guilty plea hearing, he had been assigned a

new judge and counsel; his counsel instructed him what to say; and he did not

understand the court proceedings due to his lack of education.

        On November 30, 2017, the court dismissed Lewis's post-conviction petition,

finding it frivolous and lacking in merit. On appeal, Lewis's appointed counsel moved to

withdraw from the case stating that the appeal lacked merit. The Illinois Appellate Court

granted the motion and affirmed the dismissal of Lewis's post-conviction petition. The

Illinois Supreme Court denied Lewis's pro se petition for leave to appeal on January 29,

2020.

        Lewis filed the present petition for a writ of habeas corpus on September 15,

2020. In the habeas corpus petition, Lewis claims that: (1) based on representations

by his counsel, his understanding of his sentence was that he would serve only fifty

percent of it, not 100 percent; (2) he suffers from mental illness and was under the



                                             3
influence of mental health medication at the time of his guilty plea hearing; and (3) due

to a learning disability and lack of education, he did not understand or comprehend his

sentencing. As indicated earlier, warden Nicklaus has moved to dismiss, arguing that

Lewis's petition is untimely.

                                        Discussion

       Under 28 U.S.C. § 2244(d)(1), there is a one-year period of limitations for filing a

habeas corpus petition. The one-year period runs from the latest of four possible dates:

(A) the date on which the judgment became final due to the conclusion of, or expiration

of the time for seeking, direct review, (B) the date on which a state obstruction to the

filing was removed on constitutional grounds, (C) the date on which a constitutional right

relied on was initially recognized by the Supreme Court, or (D) the date on which facts

critical to the claim could have been discovered through the exercise of due diligence.

Id. § 2244(d)(1)(A)-(D).

       The one-year period may be temporarily paused under 28 U.S.C. § 2244(d)(2),

which states that the time during which a state post-conviction or other collateral review

pertinent to the judgment or claim is pending is not counted towards any period of

limitations. Additionally, the limitations period may be tolled under the doctrine of

equitable tolling. The Supreme Court ruled in Holland v. Florida, 560 U.S. 631 (2010),

that a habeas corpus petitioner is entitled to equitable tolling if he shows "(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing." Id. at 649.

       The first question is when the one-year limitations period under 28 U.S.C. §

2244(d)(1) started to run. Because Lewis raises no issue regarding recognition of a



                                             4
new constitutional right or a state-imposed obstruction that would have prevented him

from filing during the one-year period, subparagraphs (B) and (C) do not apply. The

Court will therefore assess the timeliness of Lewis's petition under the starting dates set

out in subparagraphs (A) and (D).

       Under 28 U.S.C. § 2244(d)(1)(A), the limitations period starts runs from "the date

on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review." Lewis pled guilty on May 30, 2012. Under Illinois

law, a defendant who pleads guilty has thirty days from the date of imposition of

sentence to file a motion to withdraw the plea or a motion to reconsider the sentence.

See Ill. Sup. Ct. R. 604(d). Lewis did not file a motion of either type. Thus the date on

which his judgment became final, and from which he had one year to file a habeas

corpus petition, was June 29, 2012, when the time to seek direct review expired.

Though 28 U.S.C. § 2244(d)(2) may pause the running of the one-year period, Lewis

did not file an application for post-conviction relief or other collateral review during the

one-year period. Thus if 28 U.S.C. § 2244(d)(1)(A) applies, the time for Lewis to file a

federal habeas corpus petition expired on June 29, 2013.

       The only other possible date to start the limitations period is the one supplied by

28 U.S.C. § 2244(d)(1)(D), specifically, "the date on which the factual predicate of the

claim or claims presented could have been discovered through the exercise of due

diligence." An argument can be made that Lewis did not have the facts necessary to

present his claim until he obtained his trial court transcripts. But if the statute of

limitations began to run in August 2015, when Lewis received those transcripts, it would




                                               5
have expired in August 2016 because he did not file a petition for post-conviction relief

or other collateral review during the one-year period following August 2015.

       Either way, because Lewis did not file his federal habeas corpus petition until

September 15, 2020, he did not file it within the one-year limitations period under 28

U.S.C. § 2244(d)(1). Thus the only way his petition may be considered timely is if he is

entitled to equitable tolling. To be entitled to equitable tolling, a habeas corpus

petitioner must show "(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing." Holland,

560 U.S. at 649. The doctrine is "reserved for extraordinary circumstances far beyond

the litigant's control that prevented timely filing." Socha v. Boughton, 763 F.3d 674, 684

(7th Cir. 2014). The petitioner bears the burden of establishing his entitlement to

equitable tolling. See Taylor v. Michael, 724 F.3d 806, 810 (7th Cir. 2013).

       In his response to Nicklaus's motion to dismiss, Lewis contends that he has

"diligently pursued" furthering his education and has worked to overcome learning and

mental disabilities. Dkt. no. 25 at 2. Though the Court has nothing but admiration for

Lewis' efforts to take advantage of the rehabilitative resources available to him, this is

not what the Supreme Court referred to in Holland when it discussed diligent pursuit of a

habeas corpus petitioner's rights. Rather, the rights that must be diligently pursued are

those directly aimed at getting a habeas corpus petition on file within the time for filing a

28 U.S.C. § 2254 petition. See Socha, 763 F.3d at 687.

       In addition, Lewis has not shown diligence during the limitations period, that is,

during the one-year period following the date on which his guilty plea became final.

Based on the record before the Court, Lewis did not seek to withdraw his guilty plea or



                                              6
appeal his sentencing. The record does not reflect that Lewis took any action at all until

roughly eighteen months after his guilty plea became final, when he filed a motion

seeking the transcripts of the trial-court proceedings. That, however, was after the

limitations period had already run.

       On the question of extraordinary circumstances, Lewis argues that he is entitled

to equitable tolling because of a learning disability, poor education, and mental health

and physical conditions. He supports these arguments with medical records from 2017

regarding physical conditions including hepatitis C, COPD, diabetes, liver disease, heart

disease, and others. With regard to his mental health condition, Lewis has supplied

records from 2009 that indicate he was diagnosed with depression, bipolar disorder,

schizophrenia, and low intelligence.

       First of all, Lewis's lack of education and his learning disability do not amount to

an extraordinary circumstance that entitles him to equitable tolling on the record before

the Court. A petitioner's lack of familiarity with the law does not justify equitable tolling

of the habeas corpus limitations period. Taylor, 724 F.3d at 811. Similarly, and perhaps

more to the point, even a learning disability does not amount to an extraordinary

circumstance for equitable tolling if the record reflects that the petitioner was able to

make pro se filings. Jones v. Turner, 449 F. App'x 701, 702 (9th Cir. 2011). The

petitioner in Jones contended that his "mental illness, low cognitive ability, and learning

disability considered together are extraordinary circumstances that entitle him to

equitable tolling." Id. at 702. The Ninth Circuit determined that Jones' pro se filings

during the limitations period undermined his argument. Id. In this case, Lewis has

demonstrated an ability to file numerous pro se motions (albeit after the limitations



                                              7
period had run), and his timely filing of a pro se post-conviction petition undercuts his

argument for equitable tolling, just as it did in Jones. In addition, Lewis has offered no

evidence to support his statement that he suffers from a learning disability or any

evidence regarding how his disability impaired him from filing during the limitations

period. He has not cleared the extraordinary circumstances threshold.

       Lewis's claimed mental disability and medical conditions are likewise insufficient,

whether considered alone or together with his alleged learning disability. A habeas

corpus petitioner's mental incompetence can satisfy the standard for equitable tolling.

Davis v. Humphreys, 747 F.3d 497, 499 (7th Cir. 2014). The petitioner must show,

however, that a mental disease or disorder prevented him "from managing his affairs

and thus from understanding his legal rights and acting upon them." Obriecht v. Foster,

727 F.3d 744, 750-751 (7th Cir. 2013). In Davis, the Seventh Circuit concluded that a

petitioner who could understand the charges against him and assist his counsel did not

meet this standard. Davis, 747 F.3d at 500.

       Lewis has not shown that he meets the standard for equitable tolling based on

his claimed mental disorders. He has offered little or no evidence regarding the severity

of these conditions or how they allegedly impacted his ability to file his petition within the

limitations period; instead, he simply argues, without support, that they did. In contrast,

the evidence of record, taken from Lewis's guilty plea and sentencing, reflects that he

was able to understand the charges and assist his counsel and that he did not suffer

from psychiatric, cognitive, or mental impairment that would preclude him from doing so.

Specifically, this was shown by the updated fitness evaluation completed just prior to

Lewis's sentencing. The report further stated that Lewis was not suffering any major



                                              8
side effects from prescribed psychotropic medications and that these medications would

not impair his fitness status.

       In sum, the record does not establish any basis for equitable tolling based on

Lewis's mental status during the relevant period. The Court concludes that Lewis's

petition for a writ of habeas corpus was not timely filed.

       Under 28 U.S.C. § 2253(c)(2), a petitioner may obtain a certificate of

appealability only if he makes a substantial showing of the denial of a constitutional

right. When, as in this case, a habeas corpus petition is dismissed on procedural

grounds, a court should issue a certificate of appealability only if "jurists of reason would

find it debatable whether the district court was correct in its procedural ruling." Slack v.

McDaniel, 529 U.S. 473, 484 (2000). In this case the Court's determination that Lewis's

habeas corpus petition is time-barred is not fairly debatable.

                                        Conclusion

       For the reasons stated above, the Court grants respondent's motion to dismiss

[dkt. no. 16] and directs the Clerk to enter judgment dismissing petitioner Clarence

Lewis's habeas corpus petition. The Court denies petitioner's motion to dismiss

respondent's motion to dismiss [dkt. no. 25]. The Court declines to issue a certificate of

appealability.

Date: June 21, 2021

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                              9
